Citation Nr: 1011336	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to service connection for residuals of a left 
knee injury, claimed as a left leg injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in November 2008 
and remanded for the RO to consider the Veteran's service 
treatment records in a de novo readjudication of the claim.  
This has been completed.


FINDINGS OF FACT

1.  Current degenerative disc disease of the lumbar spine is 
not shown to be related to service.

2.  Current residuals of a left leg injury are not shown to 
be related to service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Residuals of a left knee injury, claimed as a left leg 
injury, were not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Veteran was provided the required VCAA notice in letters 
dated in June 2005 and November 2008.  To the extent that 
there was any error, in that notice of the assignment of 
ratings or effective dates under Dingess was provided after 
the initial adverse rating decision, the Board notes that the 
error is harmless.  Service connection is herein denied and 
therefore no ratings or effective dates will be assigned.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consists of the Veteran's 
service treatment records and VA and private medical records.  
The Board is not aware of any outstanding evidence related to 
either claimed disability that should be obtained.  

The Veteran was not afforded a VA examination in connection 
with his claim; however, based on the evidence, a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

While the Veteran has reported an in-service back and left 
leg injury and current symptoms, there is no medical evidence 
indicating there may be a link between any current back or 
leg disorder and military service, and the Veteran has not 
reported continuity of symptomatology.  Hence, there is no 
evidence that any current disability may be related to 
service.  Accordingly, VA has satisfied the notification and 
duty to assist provisions of the law and no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

II. Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Generally, establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background

On the Veteran's initial Application for Compensation and/or 
Pension (VA Form 21-526), received in June 2005, he indicated 
that his current back and left knee (claimed as a left leg 
injury) conditions began in March 2005.  In a previous claim 
for a low back disorder, the Veteran reported that his back 
problem began in December 2000.  In another June 2005 written 
statement, the Veteran wrote that he had been injured in 1969 
by a fellow Marine at Camp Pendleton, and as a result was 
hospitalized for 5 to 6 days.  

In yet another written statement dated in December 2005, the 
Veteran indicated that he injured his left knee and back in 
an accident at Camp Pendleton in October 1969.  Along with 
the statement, the Veteran submitted a copy of a personnel 
record, which noted that in accordance with a letter dated 
October 14, 1969, the Veteran's injuries were received in the 
line of duty and not as a result of misconduct.  This service 
record did not specify the nature of the injuries or when 
they occurred.

Service treatment records do not reveal any evidence of 
treatment for a back or left knee injury or any diagnosis of 
a chronic left knee or back disorder, in October 1969, or at 
any point during service.  The records do, however, show that 
the Veteran was hospitalized and treated in July 1969 for 
injuries he received after being beaten up by a fellow 
Marine.  The hospital records and service clinical entries 
note injuries to the Veteran's left eye and maxilla.  There 
was no subjective report or clinical finding of injuries to 
the left knee or back.  X-rays of the left knee were taken 
while the Veteran was hospitalized, but there is no 
indication in the records as to why this was performed.  
Those X-rays were normal.  The October 1970 report of 
physical examination for separation purposes shows the 
Veteran's back and lower extremities were normal.

Post-service VA treatment records show the Veteran was 
diagnosed with lumbosacral strain in February 2002.  The 
clinic note shows that he reported low back pain of one 
week's duration after helping a friend load some shingles.  
Another clinic note from an emergency department dated in 
March 2005, shows the Veteran complained of lower extremity 
pain, but did not recall any specific injury.  He also 
reported a two year history of intermittent low back pain.  
The clinician indicated that he worked in construction.  

Private medical records from the Jackson-Madison County 
General Hospital emergency department show the Veteran 
presented in March 2005, complaining of left-sided back pain 
and left flank pain that had started days prior.  He denied 
any trauma.  X-rays revealed degenerative changes in the 
spine and osteoarthritic changes in the left hip.  Additional 
private medical records from Bolivar General Hospital show 
the Veteran was admitted to the emergency department in March 
2005 with a complaint of lower back pain since the day prior.

In other clinic notes from a VA emergency department, dated 
in April 2005, the Veteran reported persistent low back pain 
over the last three to four weeks, after he "stepped wrong" 
and his knee gave way and he fell.  X-rays showed 
degenerative disc disease at L1-L2.  The clinical impression 
was left, L4 lumbar radiculopathy.

Additional VA clinic notes dated in April 2005 show the 
Veteran reported pain with bending and instability of his 
left knee; but a physical examination at this time was 
normal.  The Veteran reported a history of chronic lower back 
pain for the last two years, with radiation to his left lower 
extremity since March 2005.  In July 2005, he was diagnosed 
with degenerative disc disease with possibly very small 
herniated disc on left side at L4-L5.  In March 2006, the 
Veteran was diagnosed with degenerative disc disease and low 
back pain with left leg pain, consistent with L5 
radiculopathy.  



Analysis

The Veteran contends that he is entitled to service 
connection for a back disability, diagnosed as degenerative 
disc disease of the lumbosacral spine; and for residuals of a 
left knee injury.

The current evidentiary record establishes that the Veteran 
has a current back disability that has been diagnosed as 
degenerative disc disease.  He also claims that he has 
residuals of a left knee injury.  The medical evidence of 
record shows that he has a left leg disorder that has been 
variously diagnosed as L4 and L5 radiculopathy, associated 
with the degenerative disc disease; osteoarthritis of the 
left hip; and peripheral neuropathy.

With respect to the back claim, the United States Court of 
Appeals for the Federal Circuit has held that a change in 
diagnosis or specificity of the claim must be carefully 
considered in determining the etiology of a potentially 
service- connected condition and whether the new diagnosis is 
a progression of the prior diagnosis, correction of an error 
in diagnosis, or development of a new and separate condition. 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this 
case, the Veteran's original claim for service connection was 
for an unspecified back problem, which was diagnosed as 
lumbosacral strain.  In his current claim, the Veteran 
contends that he has a back problem, which is diagnosed as 
degenerative disc disease.  Since the current claim is based 
on a different diagnosis than the claim that was decided by 
the RO in September 2002, and is therefore based on different 
facts as the time the case was last decided on the merits, 
new and material evidence is not necessary to reopen the 
claim. Id.

In order for service connection to be awarded, there must be 
either competent medical evidence of a relationship between 
the current conditions and an injury or disease in service; 
or, evidence that the Veteran currently has a disability that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  

Although the Veteran is competent to testify as to his in-
service experiences and symptoms, the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In this case, the Veteran asserts that he injured his back 
and left leg in service.  However, continuity of back and 
left leg symptomatology since separation from service has not 
been shown or reported.  Instead, he reported that his 
disabilities began in 2005.  Moreover, the first objective 
manifestations of a degenerative disc disease of lumbar spine 
and associated L4-L5 lumbar radiculopathy of the left leg was 
in 2005; 35 years after service.  The significant lapse of 
time without complaint or treatment for either condition is 
highly probative evidence against a finding of a nexus 
between the current disabilities and active military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered in the analysis 
of a service connection claim).  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

While the Veteran was provided with an Agent Orange registry 
examination in October 2005, it was noted that he did not 
serve in Vietnam.  The examiner indicated that there was no 
evidence of Agent Orange exposure and no problems related to 
the same.  He was to follow-up with his primary care provider 
for his problems and the case was closed.  Under 38 C.F.R. § 
3.309(e), certain diseases, including acute and subacute 
peripheral neuropathy, may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
However, for service connection to be presumed for residuals 
of Agent Orange exposure, the Veteran must first show that he 
served in the Republic of Vietnam during the Vietnam War Era.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  Here, the presumptive 
provisions are inapplicable as the Veteran did not serve in 
Vietnam nor is he diagnosed as having acute or subacute 
peripheral neuropathy.  However, service connection can still 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not 
precluded under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act from establishing service 
connection with proof of direct actual causation).  However, 
there is no evidence indicating that the Veteran has 
peripheral neuropathy that may be related to service.  

In sum, the evidence does not link the current low back and 
left knee disorders to active duty service.  Accordingly, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


